UNITED STATES OF AMERICA

MARiA DEL ROSARIO ANTUNEZ~GARCIA (03)

United States District Court

NOR'I`HERN DISTRICT OF TEXAS
DALLAS DIVISION

§
§
§ CAsENo.s;is-Cn_ooiss-s
§
§

ORDER ACCEPTING REPOR'I` AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE .IUDGE CONCERNING PLEA OF GUILTY

After reviewing ali relevant matters of record, including the Notice Regarding Entiy of a Piea of Guiity, the Consent

of the defendant, and the Report and Recoininendation Concerning Piea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(i), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Couit accepts the plea of guilty, and
MARIA DEL ROSARIO ANTUNEZ-GARCIA is hereby adjudged guilty of 21 U.S.C. §§ 846, 841(a)(1) and
(b)(l)(A)(i); Conspiracy to Possess with latent to I)istribute a Controlled Substance. Sentence will be imposed in
accordance with the Court's scheduling order.

di

l"_`l

The defendant is ordered to remain in custody.

The Couit adopts the findings ofthe United States Magistrate ludgc by clear and convincing evidence that the defendant is not
iikely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3142(b)

or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for deterinination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(b) or (c).

rfhe defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2), The defendant shaii seif-surrender to the United States
Marshai no later than .

 

The defendant is not ordered detained pursuant to 18 UiS.C. § 3143(a)(2) because the Court finds

m There is a substantial likelihood that a motion for acquittal or new trial will be granted, or
l:i The Government has recommended that no sentence of imprisonment be imposed, and
ll This matter shall be set for hearing before the United States Magistrate lodge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3142(b) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3i43(a)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3 i45(c) why he/'she should not be detained under § 3143(a)(2). This matter
shall be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3145(0) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person or the community if released under § 3142(b) or (c).

stoNED this ’?»S%’§é<i£y OrMm-cii, 2019. j

 

KAREN GREN sCHoLER
uNrrEr) sTATEs ols'rnicr moon

 

 

